Order reversed, with ten dollars costs and disbursements, and motion granted, with ten dollars costs. It appears on the face of the affidavits that whether the trial takes place in Sullivan county or Kings county, the convenience of witnesses will be about equal on each side. In such circumstances a safe rule to follow is that the trial should take place in the county where the cause of action arose. Although this latter consideration is not controlling, it should be given effect when there is no other controlling reason to determine the place of trial. (Adriance, Platt & Co. v. Coon, 15 App. Div. 92; Kubiac v. Clement, 35 id. 186; Seafir v. Shutts, 190 id. 518; Rogers v. Beaver Co., Id. 815.) Blackmar, P. J., Mills, Putnam, Kelly and Jaycox, JJ., concur.